 
 
IV 
108th CONGRESS 
2d Session 
H. CON. RES. 412 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2004 
Mr. Whitfield (for himself, Mr. Bereuter, Mr. Price of North Carolina, and Mr. Wexler) submitted the following concurrent resolution; which was referred to the Committee on International Relations 
 
CONCURRENT RESOLUTION 
Relating to the reunification of Cyprus. 
 
Whereas a peaceful, just, and lasting solution to the reunification of Cyprus has been a longstanding policy goal of the United States; 
Whereas the United Nations-sponsored Annan Plan recently submitted to referenda in Cyprus represented a historic opportunity to reunify Cyprus; 
Whereas in separate referenda held on April 24, 2004, 65 percent of Turkish Cypriots voted to support the United Nations-sponsored plan but 75 percent of Greek Cypriots voted to reject the plan; and 
Whereas notwithstanding the outcome of the referenda, Greek Cypriots will enter the European Union on May 1, 2004: Now, therefore, be it 
 
That Congress— 
(1)commends United Nations Secretary General Kofi Annan, United Nations Special Advisor on Cyprus Alvaro De Soto, Secretary of State Colin Powell, and Ambassador Thomas Weston, the State Department’s Cyprus Coordinator, for their tireless and creative efforts on behalf of a solution to the reunification of Cyprus; 
(2)expresses its admiration for the bold and courageous leadership shown by Prime Minister Tayyip Erdogan of Turkey to help move the United Nations-sponsored Annan Plan forward in a positive manner; 
(3)lauds the commitment to peace of Prime Minister Constantine Karamanlis of Greece who supported the United Nations-sponsored plan despite the opposition of the Greek Cypriot leadership; 
(4)congratulates the Turkish Cypriots for their historic landslide vote in favor of the United Nations-sponsored plan and requests the Turkish Cypriots not to abandon all hope of a united Cyprus or eventual membership in the European Union; and 
(5)calls on the United States Government and the European Union to take measures to lift the economic and political isolation of the Turkish Cypriots. 
 
 
